       Case 1:12-cr-00489-RA Document 66 Filed 06/11/20 Page 1 of 25




                          The Law Office of James M. Branden
                               551 Fifth Avenue
                          New York, New York 10176
                               Tel. 212-286-0173
                               Fax 212-286-0495


                               June 5, 2020


Hon. Ronnie Abrams
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

Re:   United States v. Paul Calder Leroux
      Cr. Docket Nos. 12-489 (RA); 14-75 (RA)

Dear Judge Abrams:

     I represent Mr. Leroux who is to be sentenced in the above-
referenced matter on June 12, 2020.   For the reasons set forth
below, I request that Mr. Leroux be sentenced to time served,
the equivalent of 92 months.

                         STATEMENT OF THE CASE

      Background

     Mr. Leroux was born in 1972 in what is now Zimbabwe (PSR.
31, ¶166).      His unwed parents placed him for adoption
immediately and he was adopted by                          (PSR.
31, ¶¶166-167).       is a retired military engineer and illegal
diamond smuggler living in South Africa (PSR. 31, ¶167).
passed in 2013 at the age of 70 (PSR. 31, ¶167).

          was an alcoholic and a drug addict (PSR. 31, ¶167).
He was also brutally abusive to both Judith and Mr. Leroux (PSR.
31, ¶¶167-168).                    divorced when Mr. Leroux was
fifteen years old and he lived with           , whom he adored,
until adulthood (PSR. 31, ¶168).    Mr. Leroux believes that the
domestic violence he witnessed during his parents’ marriage has
negatively affected his own adult relationships (PSR. 31, ¶168).

      For the past 15 years or so, Mr. Leroux has been totally
      Case 1:12-cr-00489-RA Document 66 Filed 06/11/20 Page 2 of 25



Hon. Ronnie Abrams
United States District Judge
June 5, 2020
Page 2

estranged from his father and his only sibling,         , whom he
believes to be a religious zealot (PSR. 31, ¶¶167, 169).

     Mr. Leroux had a miserable and at times terrifying
childhood in Zimbabwe, then in civil war. He described his
neighborhood as a “war zone” where he witnessed the Mugabe
regime torture and murder the citizenry. Food was rationed and
scarce (PSR. 32, ¶171).

     When he was ten years old, Mr. Leroux was sent away to




         He spent six years at the school, until his parents’
divorce, whereupon he was schooled locally near his mother’s new
residence in South Africa (PSR. 32, 35, ¶¶170, 194).



     Mr. Leroux graduated high school in South Africa in 1988
(PSR. 35, ¶194). He graduated from a technical school there in
1992. Thereafter he moved to London and worked as a programmer
at Barret Edwards Int’l, creating document management systems
principally for law firms (PSR. 35, ¶201). In 1994, he moved to
Sydney, Australia, and continued his work in programming (PSR.
35, ¶201).


                                                  They married in
Australia   the   following   year,   but
                                      Mustchin returned to
                                           The couple rarely saw
each other and the marriage “quickly dissolved” (PSR. 32, ¶174).

     In 1998, Mr. Leroux moved to Hong Kong and worked as a
programmer for New Era of Networks (PSR. 35, ¶200).
                                                They courted and
married a year later in the Bahamas (PSR. 33, ¶175).

     In 2000, Mr. Leroux moved back to London and a new position
at Barret Edwards Int’l. He then moved on to design encryption
        Case 1:12-cr-00489-RA Document 66 Filed 06/11/20 Page 3 of 25



Hon. Ronnie Abrams
United States District Judge
June 5, 2020
Page 3

programs for computer hardware at Crypto Solutions. In 2003, he
moved to Rotterdam and worked for Secur Star, a company based in
Germany and owned by Wilfred Heffner1 (PSR. 35, ¶199).

     In 2004, Heffner asked Mr. Leroux to perform programming
and website design for an online pharmacy business, known as
Atlas Pharmacy, which sold prescription drugs in the United
States through its website. The drugs were purchased through a
wholesaler in Brazil by paying bribes to the wholesaler’s
employees.   Heffner was arrested in Brazil and instructed Mr.
Leroux to wire $40,000 to secure his release
           Heffner left the online pharmacy business but Mr.
Leroux was just getting started.

     From 2004 to 2012, Mr. Leroux’s principal source of revenue
was his operation of Rx Limited, an online pharmacy business
targeting U.S. customers and issuing prescriptions for Tramadol
(an opioid analgesic), Soma (a muscle-relaxant) and Fioricet (a
combination of acetaminophen and butalbital, a barbiturate).
The operation of this business underlies the charges in 14 Cr.
75 (RA).

    During     his   marriage     to   Lilian,    the   couple   had

The marriage ended in 2013 and the children now reside
                                                   Nonetheless,
Mr. Leroux continues to support them all financially (PSR. 33,
¶175).




    1
       The true spelling of his last name is “Hafner,” but to
avoid confusion, I refer to him as Heffner throughout.
      Case 1:12-cr-00489-RA Document 66 Filed 06/11/20 Page 4 of 25



Hon. Ronnie Abrams
United States District Judge
June 5, 2020
Page 4




    Also during the marriage, from 2007 to 2012,
                                                       Together
they have two children, presently 8 and 11 years old (PSR. 33,
¶176). Cindy,     ubl   ac    ant, a   the       ren   e i
      pi
      at    fr   r.    rou    rimina   o-c      ato    PSR
         Sh a     e   il    h    bee       ow d”     nk wn
      it                      ated December 1, 2016) and


     As set forth in the presentence report, over the years, Mr.
Leroux   had  shorter-term  relationships,   as  well.     These
relationships have resulted in four more children (PSR. 33,
¶¶177-180).   Mr. Leroux provides inanc lly fo      hr     f
           d


     Mr. Leroux also has a daughter, Gwen, who is now 7, with
Melan                                        e o
                                                 O
                                             .
               if                              and
        out
    000        war
       She   ted a       fo      tac          oli  (
    ce                         ery (extortion) and


     Mr. Leroux suffers from physical and mental ill-health. As
to the physical, at 320 poun                                  3
                                              in
      he
              et         iso     c         the ov   ro   tio
                           wh
     ur      . 34,     5). He also as      ati steato s (
        is    ),    ic    can  ea       ir os        Mr    er
suffers, too, from Exophoria (Exhibit G: Records
      Case 1:12-cr-00489-RA Document 66 Filed 06/11/20 Page 5 of 25



Hon. Ronnie Abrams
United States District Judge
June 5, 2020
Page 5

Opthamology). As part of his treatment, he must wear eyeglasses
             pth        eve



      During his detention at GEO, Mr. Leroux has suffered acute
injur             14,
         ere                           an
     de      rem ed      ol   te            su    ed si
  de      ct     nclu       ca in     nen     w ch          nu
    su        om        he    he            e      a ra
  al     r h     ffer        a ass             b rdin       l

       , M                                   ulc          ch
    and aus d d    upt        of         eep              er
           to   is                 ro   c    ond         ,



     Further, Mr. Leroux recently contracted viral Covid-19
pneum       d w  qu     ll,     fev    d s ort    of

                                                   squ
                                                        d stamina
may suffer more threatening symptoms and possible death.

     As to mental ill-health, Mr. Leroux suffers from depression
and a       .      io       his a        h       med        w
   sc         drug    esigned to relieve


     The Offense Conduct

     The offense conduct was detailed in the presentence report
(at 5-26, ¶¶15-114) and in the government’s §5K1.1 motion (at
section II). Mr. Leroux has no objection to the stated conduct
or the Guidelines calculation set forth in the report (at 26-30,
¶¶117-159).    He notes here only that his foray into the
prescription drug on-line business, which proved to be an engine
to all of his criminality, lacked corrupt intent. He consulted
with a lawyer who only advised him that selling drugs using
prescriptions issued based on online questionnaires “could be
       Case 1:12-cr-00489-RA Document 66 Filed 06/11/20 Page 6 of 25



Hon. Ronnie Abrams
United States District Judge
June 5, 2020
Page 6

illegal.” He was advised that if he dared to open the business,
he should at least be careful not to sell drugs listed on the
Schedules of the Controlled Substances Act (CSA).      While Mr.
Leroux perhaps took a risk in opening the business, he sought to
minimize the risk by selling only in States with vague doctor-
patient laws that may have allowed online questionnaires instead
of in-person visits to a doctor.    Further, he heeded counsel’s
advice and regularly screened the CSA Schedules to make sure he
did not sell drugs listed thereon. When, for example, Soma was
added to the Schedules in 2012, Rx Limited immediately stopped
selling it. And, as to Fioricet, Mr. Leroux was simply mistaken
in his belief that the drug was un-Scheduled.

     The money poured in.     Over time most States explicitly
prohibited prescriptions based on online questionnaires, but by
then Mr. Leroux was earning too much to stop.        Rather than
shutter the business, and driven now by greed, he sold in States
that would subject his manner of drug sales to civil or
administrative penalties only and avoided those that could
prosecute him criminally.       Other depravity ensued (e.g.,
payments to attorneys for fraudulent opinion letters as to the
legitimacy of Rx Limited’s business to banks that process credit
card payments to the pharmacies, fake online websites, frauds
perpetrated on Visa, American Express, Diner and FedEx,
smuggling of Tramadol into the United States).    And, as noted
above, money from Rx Limited, corruptly earned, fueled most of
the remaining criminality leading to the most severe total
offense level under the Guidelines.

      Mr. Leroux’s Cooperation

     The government’s §5K1.1 motion is comprehensive.                  Mr.
Leroux seeks only to highlight here certain aspects of                 his
assistance to the government.

  •   One, he cooperated early. Indeed, he started to speak with
      law enforcement on the flight from Liberia, even before he
      reached the Southern District of New York, where he was
      presented.

  •   Two, the level of cooperation was extraordinary. Though I
      was not his counsel at the time, I am informed that Mr.
          Case 1:12-cr-00489-RA Document 66 Filed 06/11/20 Page 7 of 25



Hon. Ronnie Abrams
United States District Judge
June 5, 2020
Page 7

      Leroux attended scores of proffer sessions and spent more
      time debriefing agents than any other defendant in SDNY
      history.

  •   Three, he was at all times forthright and the information
      provided was “voluminous” and “detailed” (motion at 41).
      Some of his early proffers suffered from minimization (as
      most do), but in time he made full admissions even as to
      the murders. And, as noted in the government’s motion, but
      for count one (the importation and distribution of
      methamphetamine), evidence of the remaining charges in 12
      Cr. 489 (RA) was insufficient at the time of arrest and
      depended principally on Mr. Leroux’s proffers.     So, too,
      the charges contained in 14 Cr. 75 (RA) were not brought
      prior to Mr. Leroux’s arrest and “[i]n the course of his
      post-arrest   admissions,   Leroux    provided   significant
      additional information . . . as well as access to
      electronic records” (motion at 38).      Last, even further
      uncharged but relevant conduct, including all of the
      violence, was too vague and amorphous for use at sentencing
      before meetings with Mr. Leroux (motion at 38).2

  •   Four,   Mr.    Leroux   did    not   just    provide   historical
      information.      He also “engaged in communications with
      various     associates      in     furtherance      of    ongoing
      investigations”     (motion    at   43).       These   undercover
      investigations “led to the dismantling of Leroux’s [Rx
      Limited] enterprise and the arrests of over a dozen of his
      criminal   associates”     (motion    at   43),   including   his
      mercenary    team    of   killers    (Joseph    Hunter,   Timothy
      Vamvakias, Dennis Gogel, Slowamir Soborski and Michael
      Filter) and his narcotics partners (Ye Tiong Tan Lim, Kelly
      Pealta, Phillip Shackels, Scott Stammers and Adrian
      Valkovic) (motion at 43-46).            Further, he personally
      financed many of these undercover investigations, including
      money for, inter alia, continued salaries of targets, fuel

      2
       In its 5K1.1 motion, the government indicated that it had
some knowledge of the Lee murder (motion at 38).      Mr. Leroux
recalls, however, that he provided all the information about
that murder and that the agents knew nothing about it
previously. He recalls that he even had to spell her name.
          Case 1:12-cr-00489-RA Document 66 Filed 06/11/20 Page 8 of 25



Hon. Ronnie Abrams
United States District Judge
June 5, 2020
Page 8

      costs, pilot costs, payments to foreign governments.    The
      total expended was in excess of $2 million.        He also
      provided information about his exploits with the Government
      of Iran and embarked on a proactive investigation to trade
      weapons and technology, which through no fault of his own,
      failed to reach fruition (motion at 43).

  •   Five, Mr. Leroux alerted the government to assets located
      overseas and consented to their forfeiture (e.g., gold and
      bank accounts in Hong Kong with a combined value of
      approximately $14 million, numerous homes and boats, a
      plane).3  He also alerted the government to assets in the
      United States, such as a stash of 2-3 million Tramadol
      pills, valued at more than $1 million. In all, Mr. Leroux
      forfeited roughly $20 million.

  •   Six, Mr. Leroux testified at the trial of Hunter, Samia and
      Stillwell and gave compelling testimony over the course of
      three days leading to a guilty verdict on all counts
      (motion at 48) and he testified truthfully at a suppression
      hearing in the case involving his Rx Limited business
      associates (motion at 48-49). Further, he was prepared to
      testify in the trial in Minnesota.   His 3500 material was
      disclosed to defense counsel and he was transferred to
      Minnesota in 2017 where he spent a month in solitary
      confinement awaiting the trial, but was not called as a
      government witness.4


      3
       To be specific as to the boats, there were: one used in
connection with the Hunter investigation, valued at $250,000;
one in connection with the Guinea Bissau investigation valued at
$2 million; four others located in Ecuador, Panama and Thailand,
worth in excess of $300,000 and a $150,000 sailboat (which
contained 200 kg of cocaine).
     4
       In its 5K1.1 motion, the government observed that, at the
time of his arrest, Mr. Leroux had also been under investigation
by the DEA’s Minneapolis Division Office and the Consumer
Protection Branch of the Department of Justice (motion at 36).
Mr. Leroux believes that a Minneapolis grand jury refused to
indict him on one or two occasions. Mr. Leroux later agreed to
be indicted.
          Case 1:12-cr-00489-RA Document 66 Filed 06/11/20 Page 9 of 25



Hon. Ronnie Abrams
United States District Judge
June 5, 2020
Page 9

  •   Seven, his cooperation was enormously beneficial.   Suffice
      it to note well more than 20 arrests were made based on Mr.
      Leroux’s accounts and most of the         arrests led to
      convictions, including those of the mercenary kill team and
      Mr. Leroux’s narcotics partners.

      Mr. Leroux’s Good Behavior in Detention

     In its §5K1 motion, the government noted that Mr. Leroux
misbehaved on three instances while at GEO. The instances were
relatively minor (providing money to another inmate for
commissary, phone minutes and a computer; use of the attorney
phone to contact that inmate once he was transferred; and
providing money to kitchen staff for extra food) (motion at 50).5
It merits noting, however, that he also worked hard to improve
himself (Exhibit J: Certificates for 23 weeks of coursework
completed in: parenting skills, relapse prevention, and anger
management).

      The Leaks

     The matter of United States v. Calder Leroux was under seal
until Judge Loretta A. Preska ordered the matter unsealed on
March 5, 2016. Prior to this date, the case against Mr. Leroux,
including the superseding indictment, which was not entered
until March 16, 2016, should have been unavailable to the public
if all parties involved followed proper procedure. We know now
that this procedure was not followed. In fact, certain documents
which should always stay confidential, regardless of unsealing,
such as proffer session notes and DEA surveillance video were
leaked to the press, and consequently to the public. The
sensitive nature of this material was acknowledged by the
government when it applied for a protective order in the matter
of United States v. Hunter (Exhibit K: 13-cr-521 (RA), ECF No.
38). This application was granted, and a protective order issued
by Judge Swain on December 2, 2013. See id. As detailed in the

      5
      Case 1:12-cr-00489-RA Document 66 Filed 06/11/20 Page 10 of 25



Hon. Ronnie Abrams
United States District Judge
June 5, 2020
Page 10

protective order, the risk to informants and their families
created by proffer material and discovery necessitated that it
be disclosed to and meant for defendant and his counsel only.
Further establishing the comprehensive and at-risk nature of the
3500 material, Judge Abrams also ordered that all 3500 material,
along with any witness list, must be destroyed or returned to
the government at the conclusion of trial (Exhibit L : 13-cr-
521 (RA), ECF No. 530).

       There was no shortage of 3500 material documenting Mr.
Leroux’s cooperation. As discussed in the government’s §5K1.1
letter, Mr. Leroux regularly met with the government several
times a week over the course of several months. In addition, he
participated in an elaborate undercover scheme to assist law
enforcement in the continued dismantling of his criminal empire
and apprehension of known associates. The amount of inculpatory
information Mr. Leroux provided in good faith cannot be
overstated. Mr. Leroux’s cooperation was so vital-the wellbeing
of their star informant so important, that a f t e r           his
a r r e s t , the government created the appearance that he was not
detained for over a year, even though he was in federal custody.
While Mr. Leroux fulfilled his end            of   the  cooperation
agreement,      individuals  on   the government’s end did not.
Failing to observe even the paramount tenet of confidentiality,
Mr. Leroux’s 3500 and discovery material were leaked to both
authors and the media. As a result, the lives of Mr. Leroux and
his loved ones are now in grave danger. See infra.

     A careful comparison between the trial transcript, 3500
material, Presentence Report (“PSR”) and text of Hunting Leroux,
clearly   reveals  that  Mr.   Leroux  provided   the  disclosed
information in confidential sessions, and not through trial
testimony. This information was disseminated by a person who
attended such meetings, or accessed recordings and notes of the
meetings, in confidence. The fact that Hunting Leroux even
includes actual dialogue between Mr. Leroux and agents in
attendance, such as Agent Stouch and Agent Cindric, is
preposterous.

     During Mr. Leroux’s September 27, 2012 proffer session, Mr.
Leroux stated that he started working with Wilfred Heffner in
2004 to create an illegal web-based prescription        medicine
      Case 1:12-cr-00489-RA Document 66 Filed 06/11/20 Page 11 of 25



Hon. Ronnie Abrams
United States District Judge
June 5, 2020
Page 11

company (Exhibit M: 3507-2, Proffer of Paul Calder Leroux,
dated September 27, 2012, page 6). Although she spells his
name differently,    Shannon  accurately   details    the   proffer
wherein Mr. Leroux discusses his relationship with Mr. Heffner
(Exhibit N: Hunting Leroux, pages 525-26). During this session,
Mr. Leroux also explained that he needed to import certain
materials   that  were   barred   from   import    by    Philippine
authorities (Exhibit O: 3507-2, Proffer of Paul Calder Leroux,
dated September 27, 2012, page 16). He explained that he was
informed that a North Korean submarine could be had for
$5,000,000. Id. However he felt that this was too expensive
and promptly recruited a team to build his own 10m and 30m
submarines at his shipyard. Id. This account, down to Agent
Cindric’s   own   enthused   questioning    and   the     submarine
measurements, was reflected in Hunting Leroux (Exhibit P:
Hunting Leroux, pages 355-56). During this session, Mr. Leroux
also explained his relationship with Iranian officials, who
contracted him to develop weapons and chemical formulae for
them. He detailed the various plans he worked on, including
“PETN”, or pentaerythritol tetranite, a component of military
plastic explosives utilizing coffee sweetener, as well as
payment in gold bars worth about $5,000,000 (Exhibit Q: 3507-
2, Proffer of Paul Calder Leroux, dated September 27, 2012, page
13). He explained how he delivered them to Iranian officials in
a manner they found acceptable. Id. Mr. Leroux set up a secure
online server by which Iranian scientists could access plans
that he uploaded, making the transaction difficult to trace.
Id. Shannon describes the intricate relationship and plans,
including specific weapons, chemicals, and payment, as well as
the thought process behind the ingenious delivery system
utilizing an “FTP” server (Exhibit R: Hunting Leroux, pages
348- 50). It is important to note that nowhere in his
proffer does Mr. Leroux refer to an FTP server. However the
government did detail the basics of a an FTP server to
pretrial for preparation of Mr. Leroux’s presentence report
(PSR. 13, ¶44).

     During his October 8, 2012 proffer session, Mr. Leroux
stated that while in the United Kingdom, he worked for GCHQ, the
UK equivalent of NSA (Exhibit S : 3507-5, Proffer of Paul
Calder Leroux, dated October 8, 2012, page 16; see also Exhibit
M: 3507- 2, Proffer of Paul Calder Leroux, dated September 27,
      Case 1:12-cr-00489-RA Document 66 Filed 06/11/20 Page 12 of 25



Hon. Ronnie Abrams
United States District Judge
June 5, 2020
Page 12

2012, page 6).     Shannon  reported  the  same,  with   added
historical background, in Hunting Leroux. (Exhibit T : Hunting
Leroux, page 110)

     During his October 22, 2012 proffer session, Mr. Leroux
detailed how he established his relationship with a man he knew
only as “the Accountant” (Exhibit U : 3507-10, Proffer of Paul
Calder Leroux, dated October 22, 2012, page 6; see also Exhibit
V: 3507-17, Proffer of Paul Calder Leroux, dated November 27,
2012, page 2). Shannon reported the relationship and the
specific bombings almost down to the exact word (Exhibit W:
Hunting Leroux, pages 353-54) (PSR. 34, ¶¶113-114). During this
session, Mr. Leroux also detailed his relationship with an
official within the Philippine Department of Foreign Affairs he
dubbed “Dragnet Man” (Exhibits X and U: 3507-10, Proffer of
Paul Calder Leroux, dated October 22, 2012, pages 5-6). He was
able to acquire various documents on foreign diplomats for a
fee as insurance in case these diplomats decided to interfere
with his operations.    Id.   Shannon  details   this   extremely
confidential relationship, and the official documents acquired,
in her novel (Exhibit Y: Hunting Leroux, pages 347-48).

     During his November 22, 2012 proffer session, Mr. Leroux
stated that Google was attempting to curb prescription drug
abuse by preventing online pharmacies from participating in the
Google AdWords program (Exhibit Z : 3507-16, Proffer of Paul
Calder Leroux, dated November 22, 2012, page 4; see also
Exhibit AA: 3507- 13, Proffer of Paul Calder Leroux, dated
November 13, 2012, pages 4-5). Mr. Leroux explained to
government agents how he sidestepped the Google safeguards by
rerouting   Google    probes   to   fake   websites   during   their
verification    process.   Id.    Shannon details this elaborate
scheme, step by step, in her own words (Exhibit BB: Hunting
Leroux,   page    141).   In    Hunting   Leroux,   Elaine   Shannon
erroneously   notes that Chris Miller,          a man Mr. Leroux
recruited to bribe a Namibian judge, died of heart disease
shortly   after    returning   from   his   venture  (Exhibit   CC:
Hunting Leroux, page 369). This was the same mistake made
by the government when providing cause of death to pretrial
(PSR. 17, ¶68). Mr. Leroux provided the correct cause of death
during his November 22, 2012 proffer session. Mr. Miller had
actually died of a stroke (Exhibit DD: 3507-16, Proffer of Paul
       Case 1:12-cr-00489-RA Document 66 Filed 06/11/20 Page 13 of 25



Hon. Ronnie Abrams
United States District Judge
June 5, 2020
Page 13

Calder Leroux, dated November 22, 2012, page 2). The fact
that government agents disseminated confidential details at
least up until the drafting of Mr. Leroux’s presentence report
is extremely unsettling.

     During his November 27, 2012 proffer session, Mr. Leroux
disclosed in great detail that he purchased a boatyard in the
Batangas Province of the Philippines and was told he needed to
pay the local NPA guerillas approximately the equivalent of
$1150 monthly for protection (Exhibit EE: 3507-17, Proffer of
Paul Calder Leroux, dated November 27, 2012, pages 2-3).
Shannon’s account is an exact match down to the very last
detail, except for misstating that Mr. Leroux paid $1200
monthly instead of $1150 (Exhibit FF: Hunting Leroux, pages
353-54).

     The government leaks were not limited to material provided
during Mr. Leroux’s numerous proffers. It is concerning that
even highly privileged discovery material was detailed       in
Hunting Leroux. Shannon writes about a recorded call where Mr.
Leroux requests the presence of a master chemist at a meeting
with the Colombian Cartel and even includes a        transcript
(Exhibit GG: Hunting Leroux, page 285-86). Shannon discloses
another recorded call between Mr. Leroux and his codefendant as
they discuss a sample of meth (Exhibit HH: Hunting Leroux, page
322). It is no surprise that highly privileged material was
improperly disseminated. Shannon’s source knew no bounds when
disclosing material on Mr. Leroux. Even intimate details of Mr.
Leroux and Ms. Cayanan’s love life, taken from audio recorded
using a bug, were documented in Hunting Leroux (Exhibit II:
Hunting Leroux, page 314).     This audio was also part of
discovery and handed over to Shannon.

     The government will argue that the information made public
was all disclosed in the trial of Joseph Hunter. However, it is
important to note that missing details and inconsistencies
between Mr. Leroux’s trial testimony and the subject novels cast
serious doubt upon the government’s claim.

  •   When Mr. Leroux testified at trial on his weapons
      contract work with Iran, he discussed his work on an
      explosive called “ETN”, but not “PETN”, which is the
       Case 1:12-cr-00489-RA Document 66 Filed 06/11/20 Page 14 of 25



Hon. Ronnie Abrams
United States District Judge
June 5, 2020
Page 14

      explosive that Shannon so affectionately          dubbed the
      “coffee sweetener bomb”. (Exhibit JJ: U.S. v. Hunter
      Tr., page 359).
  •   Mr. Leroux testified at trial that “the Accountant” was
      a rebel leader in the Philippines, but did not mention
      the militant group, NPA (Exhibit KK: U.S. v. Hunter Tr.,
      page 409). This information was provided during proffer.
      Additionally, Mr. Leroux proffered that “the Accountant”
      was only associated with NPA, and did not mention him as
      a leader until he testified at Mr. Hunter’s trial.
      Shannon’s   account   is   clearly   based   off    the  3500
      material, and not Mr. Leroux’s trial testimony.
  •   When Mr. Leroux recounted the bribery of the Namibian
      judge at Mr. Hunter’s trial, he did not mention Mr.
      Miller or his cause of death (Exhibit LL: U.S. v. Hunter
      Tr., page 523). In fact he did not go much further than
      referring to Mr. Miller as “somebody”. Id.
  •   When testifying on his relationship with an insider at the
      Philippine Department of Foreign Affairs, he allowed his
      contact to be called the “Dragnet Guy” (Exhibit MM: U.S.
      v. Hunter Tr., page 743-44). He also denied knowledge of
      specific documents he had acquired through Dragnet Guy.
      Id. However, in his proffer, Mr. Leroux specifically
      referred to his contact as the “Dragnet            Man”,  and
      recounted numerous documents the Dragnet Man retrieved
      for him, their contents, and the detailed purposes for
      their respective retrievals.
  •   When   Mr.   Leroux  testified   about    building   his  own
      submarine, instead of purchasing one from North Korea, he
      did   not   mention   that   he    planned   to    build  two
      submarines, one 10m long, and one 30m long (Exhibit NN:
      U.S. v. Hunter Tr., page 534-35). He stated that he
      recruited a team to build a “small, one-man submarine.”
      Id. When he revisited the topic during a later session of
      trial, Mr. Leroux again reiterated that he was designing
      “a” submarine (Exhibit OO: U.S. v. Hunter Tr., page 573).
      During summation by Mr. Hunter’s counsel, he reiterated
      that Mr. Leroux was designing “a submarine” (Exhibit PP:
      U.S. v. Hunter Tr., page 1865). Mr. Leroux’s plan to build
      a 10m and 30m submarine were clearly derived from his
      proffer material. In fact, in both the proffer notes and
      Hunting Leroux, Mr. Leroux clarifies that the design for
      Case 1:12-cr-00489-RA Document 66 Filed 06/11/20 Page 15 of 25



Hon. Ronnie Abrams
United States District Judge
June 5, 2020
Page 15

    the 10m submarine         was   already    complete    when   he   was
    arrested.

     Further refuting the government’s claim, the trial of
Joseph Manuel Hunter and his co-defendants did not commence
until April 2018. Details of Mr. Leroux’s arrest and cooperation
were leaked to the press as early as December 2013 (Exhibit
QQ: File 26, South African coordinates Rio scheme in 40
countries of drug and arms trafficking, dated December 26,
2013). The article reveals Mr. Leroux’s cooperation even while
his   case  was   under   seal,   and   the   massive   criminal
investigations he helped spark, which were confidential, were
also detailed. A New York Times article from 2014 is even more
preposterous. In this article, the reporter, Alan Feuer, even
states that two of his primary sources are federal agents, one
current, and one retired (Exhibit RR: File 12, In Real Life,
Rambo, dated December 20. 2014). The agents reveal a wealth
of information about Mr. Leroux, obviously focusing on the
details that would attract the general public. Id. This
article, and the leaks upon which it was written, also
preceded the unsealing of Mr. Leroux’s case, and the trial of
Joseph Hunter.

     The subject leaks also included confidential discovery
material. DEA surveillance footage, was leaked to a publisher in
efforts to promote Hunting Leroux (YouTube Video, Hunting
Leroux         by        Elaine         Shannon,
<https://www.youtube.com /watch?v=EczYpgtc3IA>),    and  to  CNA
for their production of a documentary on Mr. Leroux (YouTube
Video,   The Making of a Criminal Mastermind,
<https://www.youtube.com/watch?v=hQxPwA7yGjk>).   Regardless  of
when these videos were published on YouTube, the actual DEA
surveillance footage of Mr. Leroux should never have left the
hands of the specific parties mentioned in the protective
orders. These leaks were certainly not a product of Mr.
Leroux’s trial testimony, as the government alleges.

     In her Note to Readers, Shannon herself appreciatively
details the incredibly “rare access to firsthand witnesses”
she had (Exhibit SS: Hunting Leroux, Note to Readers). Over the
course of six years she was able to interview individuals
with direct knowledge for “thousands of hours.” Id. Even
      Case 1:12-cr-00489-RA Document 66 Filed 06/11/20 Page 16 of 25



Hon. Ronnie Abrams
United States District Judge
June 5, 2020
Page 16

assuming that Shannon worked on Hunting Leroux right up until
its publication in February 2019, which is highly unlikely,
this means that the improper leaks started as early as
February 2013, well before the matter was beginning to be
unsealed. Shannon also had access to “thousands of documents,
including    government   documents,   personal    notes,    diaries,
emails, texts, timelines, photos, transcripts, undercover audio
and videotapes, and documents seized from people investigated
and prosecuted for crimes. Id. The amount of accurate dialogue
from both proffers and confidential surveillance footage in
Hunting Leroux surely backs up her claims. Additionally,
Shannon states that his 3500 material was contained in the
Proposed    Cooperation   Agreement, signed     February    4,   2013
(Exhibit TT: Hunting Leroux, page 527). Furthermore she states
that the Agreement was “not made part of the public court
record but was obtained by the author.           Id.    In a video
interview of Michael Mann, Elaine Shannon, and Agents Milione
and Cindric, a guest asks the agents how much information
needed   to   be   withheld   from   Shannon  during    the process
(YouTube Video, Michael Mann, Elaine Shannon, Lou         Milione   &
Tommy Cindric Speak On “Hunting Leroux,
<https://www.youtube.com/watch?v=MTeonvkHKDk> at 32:41). Agent
Cindric first attempts to deflect by stating that unless
privileged, which the leaked material certainly was, criminal
cases are publicly available on PACER. Id. Agent Milione then
clarifies that they were given clearance to speak with Shannon
that they normally wouldn’t have with anybody. Id. This Court
need not look much further when trying to determine the
government agents who leaked the material. Accordingly, this
Court should find that not only were the leaks highly improper
and of an unprecedented scale, but that the two aforementioned
government agents were the source, and not Mr. Leroux’s trial
testimony.

The Significance of the Leaks

     Protective orders consider the danger of leaked material
not only to the informant, but also to his or her family.
Retribution and intimidation know no bounds. This rings truer
when those who might seek revenge include foreign government
officials, mercenaries, and drug cartels. With Mr. Leroux in
federal custody, individuals whom he incriminated can only seek
      Case 1:12-cr-00489-RA Document 66 Filed 06/11/20 Page 17 of 25



Hon. Ronnie Abrams
United States District Judge
June 5, 2020
Page 17

serious recourse through harming his loved ones. This is not to
say that Mr. Leroux does not face any threats in prison. In
Hunting Leroux, Mr. Leroux tells his handlers that he was
assaulted while in custody (Exhibit UU: Hunting Leroux, page
501).

     Shannon’s novel lays out Mr. Leroux’s first proffer at the
Marriot Hotel with an alarming level of detail (Exhibit VV:
Hunting Leroux, pages 365-67). Every attorney in attendance,
both defense and prosecution, is named. Id. Agent Cindric leaves
little room for doubt as to his level of involvement when he
reflects that “[Mr. Leroux] was driving that train.” Id. These
pages cement Mr. Leroux’s involvement as an informant, and
ultimately damn him and his loved ones to a lifetime of looking
over their shoulder.

     Government agents leaked confidential material with wanton
disregard for the safety of both Mr. Leroux and his family.
Shannon’s government source identifies Mr. Leroux’s mother of
two of his children,                  , by name (Exhibit WW:
Hunting Leroux, page 99). The leaks included body cam footage
from a CI that clearly depict the face of one of Mr. Leroux’s
children and the mother of the child (Exhibit XX: Hunting
Leroux, page 289). Later, Shannon reveals the exact number of
Mr. Leroux’s baby mothers a n d children, allowing one seeking
revenge to begin constructing a comprehensive checklist (Exhibit
YY: Hunting Leroux, page 405). Shannon later reveals the
approximate weight and height of one of his child’s mothers
(Exhibit ZZ: Hunting Leroux, page 505). A few pages later,
Shannon writes that Mr. Leroux has a younger sister (Exhibit
AAA: Hunting Leroux, page 508). The Mastermind, by Evan
Ratliff, another novel profiting off the government leaks, even
makes Mr. Leroux’s family searchable in the index (Exhibit BBB:
The Mastermind, page 440). With such valuable information
revealed to potential retaliators,


     The above examples are only a small sample of the
enormous amount of confidential material that was improperly
leaked by the government. The level of detail and accuracy,
down to the dialogue, indicates that the media had access to
sources  while their   recollections  were  fresh, discovery
      Case 1:12-cr-00489-RA Document 66 Filed 06/11/20 Page 18 of 25



Hon. Ronnie Abrams
United States District Judge
June 5, 2020
Page 18

material   and   private government documents   that   recorded
them,   or   both.   Elaine Shannon certainly asserts as much
(Exhibit SS: Hunting Leroux, Note to Readers). The leaks
were so pervasive that certain incidents that were not even
documented in 3500 material were revealed in Hunting Leroux
(Exhibit CCC: Hunting Leroux, page 379). The depth and accuracy
of the government leaks reveals just how actively           the
government agents pitched material to the media, and we
respectfully submit that this reckless misconduct must be
addressed through the sentencing of Mr. Leroux

    Collateral Consequences

     If Mr. Leroux were sentenced to a term of additional
imprisonment, he may be physically harmed or extorted.       Two
books have been written about his criminal exploits – “The
Mastermind,” by Evan Ratliff, and “Hunting Leroux,” by Elaine
Shannon – and he is now well-known as a government informant and
cooperator.    Like James “Whitey” Bulger who was gruesomely
murdered at USP Hazelton in 2018, Mr. Leroux is at risk.      In
order to protect himself, Mr. LeRoux may be constrained to seek
segregated housing or even solitary confinement, which is
psychologically destructive.   In this regard, it merits noting
that Mr. Leroux was assaulted at the MDC when his cooperation
was not known but merely suspected.     He was also the repeat
victim of an attempted extortion at the GEO facility (Exhibit
DDD: Report of Leroux dated 8/30/16).

     Upon completion of his term of imprisonment, Mr. Leroux
will be removed from the United States and extradited to the
Philippines, on an outstanding warrant for smuggling firearms
from the vessel M/V Ufuk (Exhibit EEE: Affidavit of Mr. Leroux’s
Filipino attorney, Robert John P. Juco, with enclosures).     If
convicted of the offense, which surely he will be, he faces a
range of imprisonment of eight to twelve years. Id.

     Mr. Leroux had retained a lawyer to resolve the charges in
the Philippines and in late 2018 he was prepared to plead guilty
pursuant to a cooperation agreement.         Unfortunately, his
usefulness was nullified by the release of the Ratliff and
Shannon books, which contained specific information about Mr.
Leroux’s criminal conduct in, inter alia, the Philippines,
      Case 1:12-cr-00489-RA Document 66 Filed 06/11/20 Page 19 of 25



Hon. Ronnie Abrams
United States District Judge
June 5, 2020
Page 19

gathered   by    DEA    agents    and   inappropriately   leaked   to   the
authors.

     Mr. Leroux also faces other criminal charges in the
Philippines.   An attorney he consulted opined that Mr. Leroux
had no viable defense given his testimonial admissions in the
United States as to the relevant underlying facts (Exhibit FFF:
Affidavit of Bernardo v. Cabal).

     Meanwhile, the Congress in the Philippines is presently
contemplating the reinstatement of the Death Penalty for the
crime of murder, with which Mr. Leroux may well be charged
(Exhibit GGG: Legal opinions regarding the death penalty and
“double jeopardy” in the Philippines, dated October 14, 2019).

     Further, even at liberty, Mr. Leroux will face tremendous
risk in the Philippines.       First, much of the local law
enforcement is corrupt (Exhibit HHH: press report re: PNP
officials linked to illegal drugs network; Exhibit III: press
report re: kidnapping and killing of South Korean businessman by
Filipino police officers; Exhibit JJJ: press report re: dossier
on alleged narco cops) and appears intent on harassment.      In
this regard, one of Mr. Leroux’s employees, Raymone Recerot
    ri       f r epa te          nt          pa      e
             r        t   r.       ,            tate or

            e            Le      x’        pp             pol ce

 eds t     ay              e              ld       rge    it            Hi
         rug       ss          os   io       bi                 da
 poleo     Ara          Exhibit MMM: Decision finding       Hill
                         .6

     Further, Mr. Leroux has received a death threat from
Laure       hon Can van th pub c     e of a  erfu crim
        Case 1:12-cr-00489-RA Document 66 Filed 06/11/20 Page 20 of 25



Hon. Ronnie Abrams
United States District Judge
June 5, 2020
Page 20




     Mr. Leroux’s family is also at risk.        The Ratliff and
Shannon tomes contain detailed descriptions about Mr. Leroux’s
personal life, including physical descriptions of Lilian and
Cindy, and their          ,         ir           . Lil       Ci
  d        e     e    ea   b n       mi    and   ere         ea
                                  m’s
  eir       li s coul be at ri .      In  is      rd    he    y
         ght              L rou s c              ea
   tion     s veral t es    n   r. L ou      t al     stimo ,
         n        Phil pine   i   201    xhi      NNN      lipp
      na   Po ce    rime Laboratory Legal Medical Report,


                                        ARGUMENT



        By way of further detail, Canavan is one of the leaders of
Regal

           riber        mu              a
                                     ff ck          tit     ,
       on                  s       es       ot ti
      s ut e      -ju        ki       order         e       pi
        T    o            as       ish       th m -19
      rs,                                            l Police and
one a general in the Armed Forces of the Philippines.
       McConnell was a target of a sting by the Minneapolis DEA
office


   le       tr           rt       tim           te     n    der   f     qu
              b    ie         t         cC   ell    am     im         he
   se       n            l        ge             Mr    rou
      Case 1:12-cr-00489-RA Document 66 Filed 06/11/20 Page 21 of 25



Hon. Ronnie Abrams
United States District Judge
June 5, 2020
Page 21

          MR. LEROUX SHOULD BE SENTENCED TO TIME SERVED

     Under 18 U.S.C. §3553(a)(2), the Court “shall impose a
sentence sufficient, but not greater than necessary” to comply
with generally recognized purposes of sentencing, including the
need:

           A)    to reflect the seriousness of the offense, to
                 promote respect for the law, and to provide just
                 punishment for the offense;

           B)    to   afford    adequate     deterrence     to   criminal
                 conduct;

           C)    to protect the public from further crimes of the
                 defendant; and

           D)    to provide the defendant with needed education or
                 vocational training, medical care, or other
                 correctional treatment in the most effective
                 manner.

     Sentencing courts are also advised to consider, among other
things: the nature and circumstances of the offense, the history
and characteristics of the defendant and the applicable
sentencing range as established by the now-advisory sentencing
guidelines. 18 U.S.C. §3553(a)(1) and (4).

     As set forth in the presentence report, while Mr. Leroux
has never previously been arrested and is therefore in criminal
history category I, with a total offense level of 43, he still
faces a Guidelines term of imprisonment of life.    Said term is
circumscribed by statutory maximum terms on all counts but for
count one of 12 Cr. 489 (RA), which would permit a life term.

     The government, however, has moved for a downward departure
pursuant to §5K1.1 of the guidelines and removal of the
mandatory minimum term of ten years’ imprisonment under count
one of 12 CR 489 (RA) pursuant to 18 U.S.C. §3553(e), based on
Mr.   Leroux’s   substantial   assistance,   which   it   deemed
“significant – notably so.”
      Case 1:12-cr-00489-RA Document 66 Filed 06/11/20 Page 22 of 25



Hon. Ronnie Abrams
United States District Judge
June 5, 2020
Page 22

     The government’s motion is lengthy and comprehensive and I
have highlighted certain aspects of Mr. Leroux’s cooperation
above, which I incorporate here by reference.    At bottom, Mr.
Leroux’s cooperation was extraordinary in every relevant way.
Its significance and usefulness cannot be overstated. See USSG
§5K1.1(a)(1). Except for count one of 12 Cr. 489 (RA), evidence
of the remaining charges was insufficient or inchoate without
Mr. Leroux’s admissions during the proffer sessions.    Further,
while he provided historical information about himself and other
cohorts, he also engaged in and underwrote various undercover
investigations, resulting in the arrests and convictions of more
than a dozen of his criminal associates, including his kill team
and narcotics partners.     He provided complete and reliable
information and his testimony both at trial and the suppression
hearing was truthful and compelling, resulting, as noted, in
convictions. See id. at (2). The breadth of his assistance is
unmatched by any cooperator I have known of or heard of in over
30 years in practice.    I am informed by others that he spent
more time debriefing agents than any other defendant in SDNY
history.   See id. at (3).
                               was assaulted at the MDC when his
cooperation was merely suspect     nd at GEO
                                       Further, as set forth in
the “Collateral Consequences” section above, he is likely to
suffer further criminal prosecution and extortion in the
Philippines and has been subjected to death threats by corrupt
members of secur

                                                           Last,
his assistance was timely.   Indeed, he first proferred on the
plane from Liberia before he was even presented in the District.
See id. at (5).

     As a further basis for a guidelines departure (or a
varia e) I      d t    ou  of Mr        s l       et  io


                                                              tin
               an
      Case 1:12-cr-00489-RA Document 66 Filed 06/11/20 Page 23 of 25



Hon. Ronnie Abrams
United States District Judge
June 5, 2020
Page 23




     The Covid-19 pandemic (which led to lockdowns, isolations
and deprivations as to food, exercise and hygiene) and its
continuing threat to him in imprisonment is, of course, right
now paramount.

     As to the nature and circumstances of the offense, I note
only, as I did above, that while Mr. Leroux devolved into
depraved criminality, he did not begin his crime spree
corruptly. Unfortunately, he was greedy and ambitious and once
he amassed significant moneys from Rx Limited, including moneys
he knew were illegally earned, he decided to expand his criminal
empire (i.e., narcotics and weapons) and employ various criminal
means to protect it (i.e., bribery, forgery and the staffing of
a mercenary team to commit assaults, shootings, firebombings and
murder). As evidenced by his cooperation, however, it seems he
has turned the corner.    In this regard, I also emphasize the
reparations: voluntary forfeitures totaling $20 million and the
personal funds he invested in the government’s undercover
investigations.

     As to the Mr. Leroux’s history, it helps to explain the
conduct at issue and is largely mitigating.   Abandoned by his
birth parents, Mr. Leroux was raised by adoptive parents, in
Zimbabwe, then mired in civil war.  He witnessed atrocities in
his own neighborhood on a regular basis, including torture and
murder.   The family suffered from deprivations, such as the
rationing of food. He adored his mother, but his father, while

                                                     He was also
physically abusive and beat both his wife and Mr. Leroux.     At
ten, Mr. Leroux was sent away to boarding school, where sadly he
was sexually molested by the older boys (an a

                      He hated the school.  His parents finally
divorced when Mr. Leroux was 15 and he returned to his mother’s
      Case 1:12-cr-00489-RA Document 66 Filed 06/11/20 Page 24 of 25



Hon. Ronnie Abrams
United States District Judge
June 5, 2020
Page 24

custody and day school nearby.

     Nonetheless,   the  lack  of   humanity  and   the  terror
experienced during formative years – the civil war, hunger, the
“war zone” neighborhood, the beatings he watched of his adored
mother, the beatings he experienced, the sexual assaults and
abusive teachers – shaped him.

     Mr. Leroux is smart.       He graduated high school and
technical school.    He has an IT degree and is a talented
computer programmer and website designer. And, like his father,
he can hold down a job.      He is an earner.    His employment
history is laudable.

      But, his relationships less so.          With women, they are
characterized by limited commitment, and maybe even nonchalance.
While married to Lilian, and having four children with her, he
               a    om    law     at nsh      wi     in y, nd       vi
     ch     en               Dur         sa e t    ,      h     fou
   e     her r      ti    ips     ult g                       ve    th
   ldre      He lo         ian nd    ndy and their c ild          and
          it h      rov des for        a     th       er    oth
   ld            ut    as Mr. Le ux       ll adm         his     aren



     His other meaningful relationships involve his criminal
empire, men he negotiated with or men he employed.  The “war
zone” and the school abuses prepared him for this.

     Under the Parsimony Clause, a sentence of time served would
be “sufficient, but not greater than necessary.” Mr. Leroux has
already served 92 months’ imprisonment and much of it under the
risk of retribution for his cooperation and difficult medical
circumstances, which should be deemed punishment enough. Given
his extraordinary cooperation, a sentence of time served should
be understood to provide adequate deterrence to the general
public.    Further based on his cooperation, reparations and
likely extradition to the Philippines to face additional
imprisonment, new charges, or new extra-legal punishments, a
time-served sentence will certainly protect the United States
public from further crimes by Mr. Leroux.   It is true that Mr.
      Case 1:12-cr-00489-RA Document 66 Filed 06/11/20 Page 25 of 25



Hon. Ronnie Abrams
United States District Judge
June 5, 2020
Page 25

Leroux will continue to need medical care, but our detention and
prison facilities, now, are more of a concern than a balm.

                                  CONCLUSION

     For the foregoing reasons, Mr. Leroux should be sentenced
to time-served.

                                        Respectfully submitted,


                                                    /s
                                                     James M. Branden
                                     Attorney(s) for defendant   Paul
                                                        Calder Leroux


     Encs.
